Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
US 4076420 A (hereinafter DeMaeyer)
US 20100096359 A1 (hereinafter Shiu)
US 20150362588 A1 (hereinafter Ohmuro; distance measuring with light reflection and detection with specific light path and camera {see the abstract, Figs.2-5, 8, 11, 13, 17, 19, 22-23, 29}) 
US 20160003610 A1 (hereinafter Lampert; 3D measurement with specific optical and camera setup by reflecting light on the measured object, see the abstract, Fig.1A, Fig.2A-B, Fig.4-8)
US 20050225725 A1 (Fig.1A, light path of 24-20-54-52; similar to claimed light path)

Allowable Subject Matter, Claim Objection
Claims 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 
The following is an examiner’s statement of reasons for allowability:
The primary reason for allowance of the claim 11 is that the additional limitations in the context of other limitations in the independent claim, the claim as a whole, is not anticipated nor is obvious over the prior art of record or found during Examiner’s search. Other Claims are allowable for similar reason. DeMaeyer and Shiu (used for rejecting other claims) fails to teach these. Ohmuro and Lampert are prior art related to claim 11, however these prior or any reasonable combination of prior art failed to teach the claim 11 as a whole. Other claims are dependent upon claim 11.



Claim Interpretation-35 USC § 112(f) 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Control unit”, “image processing module”; “image capturing module” in claims 14 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specification para 40-41, 51-52 and  Fig.1
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.






Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 14 and 17 are rejected under 35 U.S.C. 112(b)  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.

Claim limitation “Control unit” in claim 14 and “image processing unit” in claim 17 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For instance, para 40-41 and 52 respectively describes these elements, but they are not clear/specific enough to provide an specific structure other than something performing the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purpose anything performing the claimed function would be assumed.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.





Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-2, 5-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by DeMaeyer.

DeMaeyer teaches with regards to claim 1. An optical mechanism for guiding a measuring light to detect an object [(see Fig.1,  Fig.4, Fig.2; see column 4-5 for notations; column 5 lines 55-60)]  comprising:	 a housing[(Fig.4; the outside housing)] :	 a first optical element , disposed in the housing[(LO, Fig.1)] :	 a reflecting unit (RO & T together in Fig.1; please note T is reflection light toward                         
                            
                                
                                    L
                                
                                -
                            
                        
                    1), disposed in the housing to reflect the measuring light, wherein a first propagation path of the measuring light is defined between the reflecting unit and the first optical element [(path between LO and RO)] , and the reflecting unit defines a second [(path between RO & T)] :	 and a second optical element (                        
                            
                                
                                    L
                                
                                -
                            
                        
                    1), wherein a third propagation path of the measuring light is defined between the second optical element and the reflecting unit [(path between T &                         
                            
                                
                                    L
                                
                                -
                            
                        
                    1)] , and the second propagation path is connected between the first and third propagation paths[(see Fig.1)] :	 wherein the measuring light propagates along the first, second and third propagation paths, and the third propagation path is spaced apart from and parallel to the first propagation path[(see Fig.1)] .

DeMaeyer teaches with regards to claim 2. The optical mechanism as claimed in claim 1, further comprising a driving assembly disposed in the housing to drive the first optical element or the second optical element to move relative to the housing. [(claims 1. (d), 4-5; column 9 lines 57-60)] 


DeMaeyer teaches with regards to claim 5. The optical mechanism as claimed in claim 1, wherein the first optical element comprises a collimating lens or a beam expander [(“The light beam passing through the slit S is collimated by a lens L0” column 6 lines 31-33)] .

DeMaeyer teaches with regards to claim 6. The optical mechanism as claimed in claim 1, wherein the reflective unit includes a first reflecting element and a second reflecting element to reflect the measuring light, and the second propagation path is defined between the first and second reflective elements [(Fig.1, RO and T)] .

DeMaeyer teaches with regards to claim 7. The optical mechanism as claimed in claim 6, wherein the second propagation path is perpendicular to the first and third propagation paths [(see Fig.1 and note the mapping of claim 1)] .

DeMaeyer teaches with regards to claim 8. The optical mechanism as claimed in claim 6, wherein when viewed along the second propagation path, the first and second reflecting elements at least partially overlap [(see Fig.1 and note the mapping of claim 1)] .


DeMaeyer teaches with regards to claim 9. The optical mechanism as claimed in claim 1, further comprising a light source, wherein the measuring light is emitted from the light source and sequentially propagates sequentially through the first, second, and third propagation paths to the object [(column 6 lines 20-33; please note M can be considered as part of the light source; and see Fig.1)] .

DeMaeyer teaches with regards to claim 10. The optical mechanism as claimed in claim 1, further comprising a driving assembly disposed in the housing to drive the first optical element to move relative to the housing along a first axis. [(claims 1. (d), 4-5; column 9 lines 57-60)]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establiShiug a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over DeMaeyer in view of Shiu.

Regarding Claim 3: DeMaeyer does not explicitly show the second optical element comprises a light grating lens.

However, in the same/related field of endeavor, Shiu teaches grating lens is used in an image/sensor or detector [(para 8)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to replace the lens of DeMaeyer with Fresnel grating lens of Shiu for enhance focusing [(Shiu para 8)]   


Shiu teaches with respect to 4. The optical mechanism as claimed in claim 1, wherein the second optical element comprises a Fresnel lens. [(Shiu para 8)]   . Motivation is similar to claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426